Citation Nr: 1438833	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  12-08 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether a reduction in rating from 100 percent to 10 percent for prostate cancer was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from February 1950 to March 1953, and from April 1960 to February 1969. 

This appeal is before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that reduced the Veteran's rating for prostate cancer from 100 percent to 0 percent, effective May 1, 2010.  In a February 2011 decision, the RO increased the Veteran's rating from 0 to 10 percent, effective May 1, 2010.  The issue has therefore been characterized as on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

As of May 1, 2010, there has been no local reoccurrence or metastasis of the Veteran's prostate cancer, and his prostate cancer residuals have approximated having to void his bladder one or two times a night and about five times during the day.


CONCLUSION OF LAW

The reduction in rating for prostate cancer from 100 percent to 10 percent was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), (i), 3.344(c), 4.1, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Due Process

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, a rating reduction stems from an action initiated by the RO, not the Veteran, and the reduction is not a claim or application for benefits under the VCAA.  Thus, the notice and assist provisions of the VCAA do not apply to a rating reduction. 

With a rating reduction, VA must comply with the notice procedures of 38 C.F.R. § 3.105(e).  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

The provisions of 38 C.F.R. § 3.105(e) allow for a rating reduction when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and 30 days to request a predetermination hearing.  Then, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i).

In October 2009, the RO issued the Veteran a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  In the notice letter accompanying the rating action, the RO informed the Veteran that he had 60 days to submit additional evidence showing that his compensation payments should be continued at their present level, and 30 days from the date of the notice letter to request a predetermination hearing.  

The Veteran did not request a hearing, but submitted evidence in November 2009 in the form of a letter from his private physician, Dr. F.C., dated in November 2009, regarding the treatment history of the Veteran's prostate cancer.  

In a February 2010 rating action, the RO effectuated the reduction from 100 percent to 10 percent.  The effective date of the reduction was May 1, 2010, which was after the last day of the month in which the 60-day period from the February 8, 2010, notice of the rating action ended.  See 38 C.F.R. § 3.105(e).

Therefore, VA complied with the procedural due process requirements of 38 C.F.R. § 3.105(e), and there is no prejudice to the Veteran in adjudicating this appeal.  
 
II.  Rating Reduction

In this case, in a February 2008 rating decision, the RO granted service connection for prostate cancer and assigned a 100 percent rating, effective January 3, 2007.  In July 2009, based on June 2009 VA examination findings, the RO proposed to reduce the Veteran's rating from 100 to 0 percent.  In its February 2010 rating decision, the RO reduced the rating from 100 percent to 0 percent, effective May 1, 2010.  In a February 2011 decision, the RO increased the Veteran's rating from 0 to 10 percent, effective May 1, 2010.

Generally, a disability rating will not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  For ratings in effect for less than five years, adequate reexamination that discloses improvement in the disability warrants reduction in rating.  See 38 C.F.R. § 3.344(c).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction evidence may be considered to determine whether the condition had demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The Veteran's prostate cancer is rated under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528, for malignant neoplasms of the genitourinary system.  Under this code, a 100 percent rating is warranted for malignant neoplasms, and, following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 

Voiding dysfunction is rated based on urine leakage, frequency, or obstructed voiding.  For urinary frequency, daytime voiding interval less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  Daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.  Daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  38 C.F.R. § 4.115a.

In this case, the rating reduction from 100 percent to 10 percent for prostate cancer, effective May 1, 2010, was proper.

Initially, the record reflects that, as of May 1, 2010, there has been no local reoccurrence or metastasis of the Veteran's prostate cancer.

Private treatment records reflect that the Veteran was diagnosed with prostate cancer in September 2006 and underwent radiation therapy with prostatic seed implantation in February 2008.

On June 2008 VA examination, it was noted that the Veteran was no longer taking Lupron shots, which ended in December 2007, and that the Veteran received radiation seed implant in February 2008.  The diagnosis was prostate cancer that appeared to be in remission. 

An October 2008 letter from the Veteran's physician, E.S., indicates an impression of prostate carcinoma, post prostate seed implant, as well as hormone therapy without evidence of recurrence or persisting morbidity.  An April 2009 letter from E.S. indicates the same impression, and notes that the Veteran would be released from follow-up, with periodic prostate-specific antigen (PSA) tests to continue.   

On June 2009 VA examination, it was noted that the Veteran's PSA, as of June 2008, was undetectable.  Following lab studies of the Veteran's current PSA levels, the assessment was adenocarcinoma of the prostate without evidence of clinical progression.  

The Veteran submitted a letter from his private physician, Dr. F.C., dated in November 2009, indicating that the Veteran had a history of prostatic seed implant and a short course of hormone therapy.

In short, the medical evidence reflects that the Veteran's prostate cancer, treated with hormone therapy through Lupron shots in 2007 and with prostate seed implant in February 2008, was in remission by June 2008 and has not reoccurred or metastasized since then.

As reflected in his April 2012 substantive appeal, the Veteran contends that VA failed to follow medical guidelines in the testing process for prostate cancer, and that the regular method VA used in testing his PSA levels was flawed, as regular testing in individuals 65 and older are not accurate .  The Veteran further asserted that a special test should have been administered to determine the presence of cancer but was not.

However, the Veteran submitted no medical or other competent or probative evidence supporting his assertions.  The Veteran is not competent to diagnose his own cancer, determine whether there has been local reoccurrence or metastasis, or determine whether the medical conclusions and testing of VA physicians regarding the status of his prostate cancer were inaccurate.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Furthermore, all of the medical evidence of record, including those records submitted by the Veteran, reflects that his cancer has been in remission since June 2008, and that there has been no local reoccurrence or metastasis.

Also, the rating of 10 percent based on the on residuals of voiding dysfunction is proper.  On July 2009 VA examination, the Veteran reported no difficulty initiating or terminating urinary stream, not suffering from frequency, going perhaps once or twice daily, and not having nocturia.  On November 2010 VA examination, the Veteran reported getting up one or two times a night to empty his bladder, and going about five times during the day.  It was noted that genitourinary disease did not affect the Veteran's activities of daily living.

Such symptoms, at most, approximate the criteria for a 10 percent rating for voiding dysfunction based on urinary frequency under 38 C.F.R. § 4.115a, which contemplate daytime voiding interval between two and three hours or awakening to void two times per night.  The record, including the Veteran's contentions, does not indicate that the Veteran's urinary frequency has been worse than noted on these examinations.  Furthermore, the record does not indicate, and the Veteran has not contended, that he has experienced voiding dysfunction in the form of obstructed voiding or urine leakage.  On June 2009 VA examination, he denied urinary incontinence at the present time and stated that he did not wear absorbent padding, and on November 2010 VA examination he reported no urinary incontinence.

Furthermore, there is no basis to rate the Veteran's prostate cancer residuals based on renal dysfunction, as the weight of the evidence reflects that the Veteran has not had renal dysfunction.  The Board notes an October 2009 private treatment record submitted by the Veteran reflecting a medical history of hypertension, chronic kidney disease, stage II, and diabetes mellitus, and a diagnosis of uncontrolled diabetes mellitus, hypertension, and dehydration.  Also, several VA medical records unrelated to the Veteran's prostate cancer or genitourinary treatment note a past medical history of "chronic kidney failure."

However, the numerous other treatment records, including follow-up records of the Veteran's prostate cancer treatment and letters submitted by the Veteran's private physicians identifying his medical problems, do not indicate kidney disease or any other renal failure since May 1, 2010.  On November 2010 VA examination, the Veteran reported no renal dysfunction.  Also, on April 2013 VA examination, a physician reviewed the record, interviewed the Veteran, and determined that the Veteran did not have and had never had a diagnosed kidney condition, and had no renal dysfunction.  The examining physician further commented that the Veteran had "no knowledge of any history of renal failure," that his laboratory test results consistently revealed normal kidney function, and that the Veteran called the diagnosis of chronic kidney failure "erroneous," and the physician concurred.

Thus, as of May 1, 2010, there has been no local reoccurrence or metastasis of the Veteran's prostate cancer, and his 10 percent rating based on the residuals of voiding dysfunction was proper.  Accordingly, the reduction in rating from 100 percent to 10 percent for prostate cancer was proper, and restoration of any higher rating must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

The reduction in rating from 100 percent to 10 percent for prostate cancer was proper, and restoration of a higher rating is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


